UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6191


MILFORD T. WASHINGTON,

                Petitioner – Appellant,

          v.

HAROLD W. CLARKE, Director of the Virginia Department of
Corrections,

                Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Tommy E. Miller, Magistrate
Judge. (2:10-cv-00089-RBS-TEM)


Submitted:   May 19, 2011                          Decided:   May 24, 2011


Before TRAXLER,    Chief    Judge,   and    AGEE   and   KEENAN,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Milford Washington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Milford T. Washington seeks to appeal the magistrate

judge’s    report      and    recommendation    to   dismiss    his   28   U.S.C.

§ 2254 (2006) petition.            This court may exercise jurisdiction

only over final orders, see 28 U.S.C. § 1291 (2006), and certain

interlocutory       and      collateral    orders,   see   28   U.S.C.     § 1292

(2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp.,    337 U.S. 541,    545-46    (1949).    Because    the   magistrate

judge’s report and recommendation is neither a final order nor

an appealable interlocutory or collateral order, we dismiss the

appeal for lack of jurisdiction.              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                      DISMISSED




                                          2